Citation Nr: 0330190	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  98-14 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for chronic 
obstructive pulmonary disease.

2.	Entitlement to a compensable evaluation for pulmonary 
tuberculosis, moderately advanced.

3.	Entitlement to a permanent and total rating for pension 
purposes (non-service-connected disability pension).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
August 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that, in pertinent part, denied entitlement 
to service connection for chronic obstructive pulmonary 
disease (COPD) and a compensable evaluation for pulmonary 
tuberculosis.  The veteran also appealed a June 1998 
determination of the VARO in Oakland, California, which 
denied entitlement to non-service-connected disability 
pension.

Finally, the Board notes that the February 1998 rating 
decision denied entitlement to a compensable evaluation for 
pulmonary tuberculosis and service connection for COPD, back, 
neck, left arm, and right wrist disorders, bowel resection, 
and "drivers tickets" (diverticulitis?).  In July 1998, the 
veteran submitted a timely notice of disagreement as to these 
matters and, in August 1998, the RO issued a statement of the 
case (SOC).  However, the veteran's August and September 1998 
substantive appeals did not address the matters of 
entitlement to service connection for back, neck, left arm 
and right wrist disorders, bowel resection and "drivers 
tickets".  As such, the Board will confine its consideration 
to the matters as set forth on the first page of the instant 
decision.

REMAND

The veteran was scheduled for a Board hearing at the RO in 
September 2003, but failed to report on the appointed date.  
He did not request that the hearing be rescheduled at that 
time.

Thereafter, in October 2003, the veteran submitted a motion 
to the Board to reschedule his Travel Board hearing.  See 38 
C.F.R. §§ 20.704(d), 20.1304(a) (2003).  The veteran's motion 
has been granted.

In light of the foregoing, the case must be returned to the 
RO to afford the veteran the opportunity to be scheduled for 
a hearing before the Board prior to any further action on his 
appeal.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the appellant for a 
personal hearing with a Member of the Board as 
the RO's Travel Board docket permits.  
Appropriate notification of the hearing should be 
given to the appellant and his representative, 
and such notification should be documented and 
associated with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified of 
the hearing date by the RO.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


